Citation Nr: 1822613	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service connected coronary artery disease for the period prior to May 17, 2016.


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 1962 to August 1971, August 1971 to June 1974, June 1974 to July 1979, and July 1979 to December 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the 30 percent rating for his heart disability. In May 2016, the RO increased his rating to 100 percent with an effective date of May 17, 2016. Hence, the Board has re-characterized the issue as listed on the title page above.   


FINDINGS OF FACT

1. From July 2011 to May 2016, the Veteran's coronary artery disease was manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, and syncope. 

2. Since May 2016, the Veteran's coronary artery disease manifested into chronic congestive heart failure.


CONCLUSIONS OF LAW

From July 2011 to May 2016, the criteria for a disability rating in excess of 30 percent for coronary artery disease have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.100, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's electronic file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (The Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
The Veteran's heart disability has been rated under DC 7005. Under this code, evaluations depend, at least in part, on the workload that results in certain symptoms.  This workload is expressed in METs.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A 10 percent rating is assigned where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, continuous medication is required.  

A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  

A 100 percent rating is assigned with evidence of chronic congestive heart failure, or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

In this case, the Veteran contends that his condition has significantly worsened. (See July 2011 and July 2014 correspondence). The Veteran submitted a statement in support of his claim in August 2015 where he contended he experienced even more shortness of breath within the past few months, likely due to the closing of his arteries. He has had six stents placed in his arteries, located in and around his heart; two were placed inside of other stents. His cardiologist has stated several times that he should not be doing anything that would put stress on his heart. 

Upon review of the pertinent evidence in light of the governing authority, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to May 2016. 

There are simply few medical records between July 2011 and May 2016; none of which support a rating in excess of 30 percent.  The Veteran began attending cardiac rehabilitation in April 2013. (See September 2015 MTRs pg. 59). He had an ejection fraction of 60 percent upon stress test. Id. at 56.  It was not until January 2015 where the Veteran's left ventricular ejection fraction dropped to 50-54 percent; yet, the physician indicated the results remained within the lower limits of normal. Id. at 22.  A congestive heart failure instruction was given, but his physician specifically noted that the Veteran did not display congestive heart failure at this point. Id. at 26. (See also August 2015 MTRs pg. 11).

The Veteran was afforded a VA examination in May 2016, where the examiner diagnosed the Veteran with chronic congestive heart failure. He conducted various diagnostic tests as well. An electrocardiogram (EKG) showed ischemia- inferior infarct of the heart, cited previously on or before April 8, 2008. A stress test confirmed the Veteran's heart had a workload limitation of greater than 5 but less than 7 METs resulting in symptoms of dyspnea and angina.  A chest x-ray returned normal; however, an echocardiogram showed left ventricular ejection fraction of 45-50 percent, indicating mild to moderate concentric left ventricular hypertrophy. Ultimately, he concluded that the Veteran has coronary artery disease. He is status post myocardial infraction, coronary artery bypass grafting and stent with chronic congestive heart failure. He is also currently prescribed nine (9) different medications to manage his condition; aspirin, Brilinta, metoprolol, furosemide, isosorbide mono, Niaspan, simvastatin, Vytorin, and Nitrostat as needed.  

Based on the evidence of record, the Board finds that a 30 percent rating is warranted for the Veteran's heart disability prior to May 2016. The prior 2008 VA examination confirmed that the Veteran had coronary artery disease with a workload of greater than 5 METs but not great then 7 METs resulting in dyspnea, fatigue, angina, dizziness and syncope.

Most importantly, at no point prior to May 2016 did the Veteran's disability meet the criteria for a rating in excess of 30 percent. As required by the 60 percent rating, there was no evidence of episodes of acute congestive heart failure, or that his heart had a workload between 3 and 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or of left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent. Furthermore, as required by the 100 percent rating, there was no evidence of chronic congestive heart failure, that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope, or of left ventricular dysfunction with an ejection fraction of less than 30 percent.  On the contrary, as explained above, medical treatment notes from April 2013 and January 2015 reflect ejection fraction of 60 percent. In the January 2015 MTRs, his physician specifically noted that he did not have congestive heart failure yet.  

Indeed, it was not until the May 2016 VA examination where the examiner diagnosed the Veteran with chronic congestive heart failure. Had it not been for the chronic congestive heart failure diagnosis, there would be no basis to support a 100 percent disability finding.  Thus, as of May 2016, the date of the VA examination, there is probative objective medical evidence that demonstrates the criteria for a 100 percent disability rating has been met. 

The Board can find no other diagnostic code applicable to the Veteran's claim that would afford him a higher rating during any portion of the appeal period.  

In assessing the severity of the Veteran's heart disability, the Board considered the Veteran's own assertions, which he is certainly capable to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994). The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

For all the foregoing reasons, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's heart disability prior to May 2016. The Board finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  




ORDER

For the period prior to May 2016, a rating in excess of 30 percent for coronary artery disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


